Judge Roane
delivered the following opinion of the court.
The slaves claimed by the appellee in this case, having been held by Thomas B. .Lacy, under a loan from William Hopkins, for mere than five years preceding the sale of them *316by the said Lacy to D’Everman, under whom the appellee claims; and-the limitation of the said slaves, in favour of Mrs. Lacy and her children, not having been declared by a deed proved and recorded pursuant of the directions of the “ Act to prevent frauds and perjuries ;” — the court is of opinion, that such limitation was void, as to the creditors and purchasers of said Lacy, under the provisions of the said act.
The court is further of opinion, that, however the case might have been, in equity, had the said D’Everman, under whom the appellee claims, had notice of the deed in the proceedings mentioned, at the time of his purchase, that question does not necessarily arise in this case, [nor is it intended to be decided by the court,) because no such notice appears to have existed on the part of the said D’Everman, but rather the contrary.
On these grounds, the decree of the Chancellor in favour of the appellee is affirmed by the court.